Dear Mayor Pierrotti:
You have requested an Attorney General's opinion on record retention requirements for hospital records. You state that the Town of Mamou is presently sorting through a large amount of stored records belonging to a hospital facility.
Your record retention concerns are mainly focused on accounts receivable records of past patients as well as past payroll records, X-rays, and related medical records.
The hospital facility at issue is owned and managed by the Town of Mamou which is a political subdivision of the state and a `public body' subject to the Public Records Act. LSA-R.S. 44:1 et seq. Consequently, the Public Records Act applies to the hospital facility. LSA-R.S. 44:36(A) mandates that public records shall be preserved and maintained for at least three (3) years from the date on which the public record was made.
While certain hospital records have been excepted from portions of the Public Records Act, LSA-R.S. 44:7(A) requires that the three year retention period mandated by LSA-R.S. 44:36
still apply to those records. LSA-R.S. 44:7(A) states:
      Except as provided in Subsections B, C, and E hereof and R.S. 44:17, the charts, records, reports, documents, and other memoranda prepared by physicians, surgeons, psychiatrists, nurses, and employees in the public hospitals of Louisiana, adult or juvenile correctional institutions, public mental health centers, and public schools for the mentally deficient to record or indicate the past or present condition, sickness or disease, physical or mental, of the patients treated in the hospitals are exempt from the provisions of this Chapter, except the provisions of R.S. 44:36 and R.S. 44:39. Nothing herein shall prevent hospitals from providing necessary reports pursuant to R.S. 22:213.2 and R.S. 44:17, nor shall any liability arise from the good faith compliance therewith. (Emphasis added.)
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb